Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0000388
                                                      23-SEP-2015
                                                      09:52 AM
                          SCWC-13-0000388

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                           EDWIN GARCIA,
                  Petitioner/Plaintiff-Appellant,

                                vs.

                       BERNARD ROBINSON, M.D.,
                   Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0000388; CIV. NO. 10-1-2338)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant Edwin Garcia’s

 Application for Writ of Certiorari, filed on August 28, 2015, is

 hereby accepted and will be scheduled for oral argument.    The

 parties will be notified by the appellate clerk regarding

 scheduling.

           DATED: Honolulu, Hawaiʻi, September 23, 2015.

 Michael P. Healy and             /s/ Mark E. Recktenwald
 Charles H. Brower
 for petitioner                   /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
 Thomas E. Cook and
 Edquon Lee                       /s/ Richard W. Pollack
 for respondent
                                  /s/ Michael D. Wilson